Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 12/6/2016 and election of 3/3/2022


Claims pending	1,2,4,5,7,8,11,14,20-27,29-35,37-41,44,45,48,55,56 
Claims withdrawn	23,24,25-27, 29-35,37-41,44,45,48,55 
Claims currently under consideration	1,2,4,5,7,8,11,14,20,21,22,56


Priority
This application has a filing date of 12/06/2019 and is a 371 of PCT/US2018/036487 06/07/2018. PCT/US2018/036487 has PRO 62/575,059 10/20/2017. PCT/US2018/036487 has PRO 62/517,500 06/09/2017

Election/Restrictions
	Applicant’s election of group I in the reply filed on 3/3/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Accordingly, claims 23,24,25-27, 29-35,37-41,44,45,48,55 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,56 and 2,4,5,8,11,14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2017/070160 – IDS entry 12/6/2019) in view of Crews et al (US PG-Pub 20140356322).
As in claim 1a-c,7, Shah et al teach throughout the document and especially the title, in silico ligand (e.g. drug) discovery. Whereas in the document claims, figure 1, p 11 lines 21-22 and the examples particularly pp 25-27, Shah et al: prepares a first set of poses by docking a first protein-first ligand pair structure and a second protein-second ligand pair structure by computer molecular modeling including generating a set of feasible poses by selecting a subset of the first set poses by scoring and structurally clustering the subset; then Shah et al selects a preferred pose from the set of feasible poses based upon the relative position and orientation of the first protein-first ligand pair structure and the second protein-second ligand pair; and finally Shah et al experimentally measures a functional result of binding the first and second protein. Also in figure 1, Shah et al suggest such ligands may constitute peptides per claim 56 (in part).
inter alia in claims 1d-e, 2,4,5,8,11,56 nor designing a linker therefor, synthesizing a library of such moieties, nor assaying for ubiquitination therewith.
As in claim 11 and appearing to read on claims 8 and 14, Crews et al teach throughout the document and especially the abstract and paragraphs 0005-0008,0130-0131 bifunctional compounds which target a protein of interest for proteasomal degradation with a ligand of the VHL subunit of E3 ubiquitin ligase. As such and moreover at pp 3-48, Crews et al disclose a E3-VHL dimerization or degradation moietiy, designing a linker therefor and synthesizing as well as screening libraries of such moieties such as set forth inter alia in claims 1d-e,2;4,5, and 56 as well as further reading on claim 7.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the in silico approach of Shah et al in designing the bifunctional degradation targeting moieties of Crews et al.
One of ordinary skill in the art would have been motivated to have employed the in silico approach of Shah et al in designing the bifunctional degradation targeting moieties of Crews et al in for the benefit of avoiding off-target binding which would lead to undesirable drug side effects, as suggested by Crews et al from p 26 to 27.
One of ordinary skill in the art would have had a reasonable expectation of success in designing bifunctional degradation targeting moieties as in Crews et al in silico as in Shah et al since modeling two different proteins does not require an inordinate amount of additional computing power.

Claims 1,7,56 and 2,4,5,8,11,14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2017/070160 – IDS entry 12/6/2019) in view of Crews et al (US PG-Pub 20140356322) and further and in view of Griffin et al (US PG-Pub 2003/0060663 – IDS entry 12/6/2019).
Shah et al in view of Crews et al is relied upon as above
Shah et al in view of Crews et al do not explicitly teach calculating a shortest path between two atoms of the recited first and second ligands by fitting a chemical structure therebetween such as set forth in claims 20-22.
As in claims 20,21 and 22, Griffin et al teach throughout the document and especially the abstract, figure 12 and paragraphs 0254, calculating a shortest path between two atoms of two ligands by fitting a chemical structure therebetween.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the shortest linker as suggested by Griffin et al for the bifunctional degradation targeting moieties of Crews et al designed in the manner of Shah et al.
One of ordinary skill in the art would have been motivated to have selected the shortest linker as suggested by Griffin et al for the bifunctional degradation targeting moieties of Crews et al designed in the manner of Shah et al in for the benefit of fewer degrees of freedom: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique to improve similar devices methods or products in the same way is obvious.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation wherein the ubiquitin ligase is an E3 ubiquitin ligase, and the claim also recites wherein the E3 ubiquitin ligase is CRL4CRBN, CRL4DCAF15 CRL3KEAP1 or CRL2VHL which is the narrower statement of the ligase limitation. Similarly claim 14 includes the broad recitation of the recited first or second ligand for ubiquitin ligase and the claim 
pomalidomide, or an analog or derivative thereof, or else wherein the first ligand or the second ligand is a E2 ubiquitin conjugating enzyme ligand. The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639